Citation Nr: 1219663	
Decision Date: 06/05/12    Archive Date: 06/13/12

DOCKET NO.  03-02 003	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1. Entitlement to service connection for pes planus.

2. Entitlement to service connection for left ankle disability.

3. Entitlement to service connection for erectile dysfunction.

4. Entitlement to a rating in excess of 40 percent for thrombophlebitis of the left leg.

5. Entitlement to an effective date earlier than March 23, 2006, for a rating of 40 percent for thrombophlebitis of the left leg.

6. Entitlement to service connection for left knee disability.

7. Entitlement to specially adapted housing.

8. Entitlement to a compensable initial rating for tinea pedis. 


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, Attorney-at-Law


WITNESSES AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Higgs, Counsel


INTRODUCTION

The Veteran served on active duty from June 1980 to July 1981.

These matters are before the Board of Veterans' Appeals (Board) on appeal from rating decisions dated in June 2001, March 2010 and January 2011 by the Atlanta, Georgia, Department of Veterans Affairs (VA) Regional Office (RO).

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.

The Veteran provided testimony at a December 2003 hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the claims file.

The June 2001 RO rating decision on appeal denied service connection for pes planus and left ankle disability.  The Board denied appeals as to these claims in November 2006.  The Veteran appealed these denials to the Court of Appeals for Veterans Claims (Court). In an Order dated in July 2008, the Court granted a Joint Motion of the Parties and remanded the claims for action consistent with the Joint Motion.  In July 2009, the claims were remanded by the Board to the RO for further development and adjudication.

The March 2010 rating decision on appeal denied service connection for erectile dysfunction.  

The March 2010 rating decision additionally granted an increased rating for residuals of thrombophlebitis of the left leg from 20 percent to 40 percent, effective from August 2009.  The Veteran timely appealed for a higher rating and for an earlier effective date for the increased rating.  In July 2011 the RO granted an earlier effective date of March 23, 2006, for a rating of 40 percent for thrombophlebitis of the left leg.  The Veteran continues his appeals for an increased rating and for an earlier effective date.  See AB v. Brown, 6 Vet. App. 35 (1993).

The January 2011 rating decision denied service connection for left knee disability and denied entitlement to specially adapted housing.  The Veteran has timely appealed these determinations.  A notice of disagreement was received in June 2011, a statement of the case was issued in August 2011, and a substantive appeal was received in September 2011.

In addition, in July 2011, the RO granted service connection for tinea pedis, and assigned a noncompensable initial rating effective from December 23, 1999.  In September 2011, a timely notice of disagreement was received with respect to the initial rating assigned.  In light of the present procedural posture of this issue, the Board is obligated to remand the issue for proper development, to include issuance of a statement of the case.  Manlincon v. West, 12 Vet. App. 238, 240-241 (1999).

The Board notes that seven additional matters, including the matter of entitlement to a total disability evaluation based on individual unemployability due to service connected disabilities (TDIU), were denied by an RO rating decision dated in February 2008.  A notice of disagreement was received in June 2009 and a statement of the case was issued June 2011.  The Board has found nothing in the claims file, from either the Veteran or his attorney-representative, that it might reasonably be construed as a substantive appeal with these determinations.  Further, these matters were not addressed in a September 2011 letter from the Veteran's attorney-representative to the Board that summarized the Veteran's contentions in this appeal.  The Board finds no basis in the record for jurisdiction over these matters, and it has not been contended that the Board has jurisdiction over these matters.  See 38 U.S.C.A. §§ 7104, 7105.

In December 2011, the Veteran, through his representative, waived initial consideration of evidence received by VA after issuance of the most recent statements of the case or supplemental statements of the case issued with respect to the claims on appeal.  Thus, the Board will consider the additional evidence in conjunction with this appeal.  See 38 C.F.R. § 20.1304(c).

The issues of service connection for erectile dysfunction, a rating in excess of 40 percent for thrombophlebitis of the left leg, an effective date earlier than March 23, 2006, for a rating of 40 percent for thrombophlebitis of the left leg, service connection for left knee disability, entitlement to specially adapted housing, and a higher initial rating for tinea pedis are addressed in the REMAND portion of the decision below and are REMANDED to the Department of Veterans Affairs Regional Office.


FINDINGS OF FACT

1. The evidence is at least in equipoise as to whether the Veteran's pre-existing bilateral pes planus chronically worsened beyond natural progression during active service.

2. The Veteran's left ankle disability, diagnosed as sinus tarsitis, left, secondary to pes planus, is proximately due to his service-connected bilateral pes planus.




CONCLUSIONS OF LAW

1. The criteria for service connection for pes planus by reason of aggravation during active service are approximated.  38 U.S.C.A. §§ 1131, 1153, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2011).

2. Left ankle disability, diagnosed as sinus tarsitis, left, secondary to pes planus, is proximately due or the result of a service-connected pes planus.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2011); Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), defines the obligations of VA with respect to the duty to assist and includes an enhanced duty to notify a claimant as to the information and evidence necessary to substantiate a claim for VA benefits.  

First, VA has a duty to notify the Veteran of any information and evidence needed to substantiate and complete a claim.  38 U.S.C.A. §§ 5102, 5103 (West 2002); 38 C.F.R. § 3.159(b).  Second, VA has a duty to assist the Veteran in obtaining evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c).  

As discussed in detail below, sufficient evidence is of record to grant the claims for service connection for pes planus and for service connection for left ankle disability.  Therefore, no further notice or development is needed with respect to these matters.  



Law and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131.  38 C.F.R. § 3.303(b).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Generally, in order to prevail on the merits on the issue of service connection, there must be medical evidence of current disability; medical or, in certain circumstances lay, evidence of in-service incurrence or aggravation of a disease or injury; and medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999).

Service connection may also be established by chronicity and continuity of symptomatology.  See 38 C.F.R. § 3.303(b).  Continuity of symptomatology may establish service connection if a claimant can demonstrate that (1) a condition was "noted" during service; (2) there is postservice evidence of the same symptomatology; and (3) there is medical or, in certain circumstances, lay evidence of a nexus between the present disability and the postservice symptomatology.  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007) (citing Savage v. Gober, 10 Vet. App. 488, 495-96 (1997)).  "[S]ymptoms, not treatment, are the essence of any evidence of continuity of symptomatology." Savage, 10 Vet. App. at 496.
   
The requirement that a current disability be present is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim, even if the disability resolves prior to the Secretary's adjudication of the claim. McClain v. Nicholson, 21 Vet. App. 319, 321-323 (2007).

Lay statements may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability, or symptoms of disability, susceptible of lay observation.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

A veteran is presumed to be in sound condition when examined and accepted into the service except for defects or disorders noted when examined and accepted for service.  38 U.S.C.A. §§ 1111, 1137 (West 2002).  The presumption is rebutted where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  Id.  (Emphasis added.)

If a disability is found to have preexisted service, service connection may be predicated only upon a finding of aggravation during service.  Paulson v. Brown, 7 Vet. App. 466, 468 (1995).  A preexisting injury or disease will be considered to have been aggravated by active service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  If a presumption of aggravation under section 1153 arises, due to an increase in disability in service, the burden shifts to the government to show a lack of aggravation by establishing that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153; see also 38 C.F.R. § 3.306; Wagner v. Principi, 370 F. 3d 1089, 1096 (Fed. Cir. 2004).  

Secondary service connection shall be awarded when a disability is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Additional disability resulting from the aggravation of a non-service-connected condition by a service-connected condition is also compensable under 38 C.F.R. § 3.310(a).  Libertine v. Brown, 9 Vet. App. 521, 522 (1996); see also Reiber v. Brown, 7 Vet. App. 513, 515-16 (1995); Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).

The standard of proof to be applied in decisions on claims for veterans' benefits is set forth at 38 U.S.C.A. § 5107 (West 2002).  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See 38 C.F.R. § 3.102.  When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).  


Pes Planus

At a service department enlistment examination in April 1978, clinical evaluation of the feet was normal.

At a May 1980 enlistment examination, upon clinical evaluation of the feet the Veteran was found to have first degree pes planus.  The Veteran indicated by history, however, that he had never experienced foot trouble, lameness, arthritis, or bone or joint or other deformity.  The Veteran's lower extremities were profiled as a "1" by the examining clinician, indicating a high level of fitness of his lower extremities.  See Odiorne v. Principi, 3 Vet. App. 456 (1992) (observing that the 'PULHES' profile reflects the overall physical and psychiatric condition of the veteran on a scale of 1 (high level of fitness) to 4 (a medical condition or physical defect which is below the level of medical fitness for retention in the military service).

The Veteran entered active duty for service in June 1980.

Service treatment records show that in January 1981 the Veteran was treated for a sprained ankle.  The report does not specify whether the left or right ankle was affected.

In May 1981 the Veteran was seen for pain in his right knee for the prior three weeks.  He was found to have a soft tissue injury and inflammatory process.

In June 1981 the Veteran was treated for left leg pain for the last three days.  Range of motion was limited.  The leg was painful upon flexion and extension.  The assessment was soft tissue trauma.

The Veteran was also seen for painful feet during service, which was generally diagnosed as due to athlete's foot. 

As grade I pes planus was noted in an examination report upon entry into service, the presumption of sound condition upon entry service with respect to the Veteran's pes planus does not apply.  See 38 U.S.C.A. §§ 1111, 1137; 38 C.F.R. § 3.304(b).  

As noted above, the Veteran was discharged from active service in July 1981.

Private X-rays of the Veteran's feet in April 1998 showed bilateral osseous bunion formation, more pronounced on the left.  In addition there was also bilateral hallux valgus deformity, right worse than left.

Weight-bearing VA X-rays in October 2002 showed hallux valgus deformity, greater on the right foot than the left.

At a VA examination in February 2006, the Veteran was found to have pes planus.  The Veteran denied pedal complaints prior to active duty.  The Veteran is competent to report this history, and this history is consistent with the service treatment records, which show that he indicated upon entry into service that he had never experienced lameness or foot trouble, and his lower extremity profile upon entry into service, which was "1," indicating a high level of fitness.  Odiorne v. Principi, 3 Vet. App. 456 (1992).

The Veteran further related a history at the VA examination that he was told during basic training and AIT that he had third-degree pes planus and athlete's foot.  The Board finds this history to be credible, since the service treatment records show that he was treated for foot pain and athlete's foot, both of which he is competent to report.

Examination of the Veteran's feet at the February 2006 VA examination revealed a decreased medial longitudinal arch bilaterally.  

After taking a history from the Veteran and conducting a detailed examination of his feet, the February 2006 VA examiner opined that the Veteran's pes planus was at least as likely as not aggravated while on active duty, but not beyond its normal progression.  No opinion was provided as to why the aggravation was not beyond normal progression.

In November 2006, the Board denied the Veteran's appeal for service connection for pes planus.

In July 2008, the Court of Appeals for Veteran Claims (Court) granted a Joint Motion for Partial Remand of the Parties, in which it was found, in part, that the February 2006 VA examination report did not explain the reasons for the examiner's finding that the Veteran's pes planus had not been aggravated beyond natural progression during service.

In a February 2011 opinion, a VA examiner opined that he would be resorting to mere speculation to opine as to whether or not the Veteran's pes planus clearly and unmistakably existed prior to his entrance onto active duty.  This opinion is, however, superfluous, as pes planus was noted at the Veteran's entrance into active service and the presumption of sound condition upon entry into service is therefore rebutted.  See 38 U.S.C.A.  §§ 1111, 1137.

With respect to the Veteran's condition upon entry into service, the Board finds most probative in this matter the findings upon entrance into service that the Veteran had first degree pes planus; that he had never experienced foot trouble upon entry into service; and that he was profiled as a "1," or high level of fitness, with respect to his lower extremities upon entry into service.

The Veteran's in-service disability picture is complex, as it involves complaints of pain in both legs, complaints of pain in an ankle (left or right unspecified), diagnoses of soft tissue injuries to both legs, and significant athlete's foot.  Additionally, the Veteran has been medically found and adjudicated to have experienced the onset of thrombophlebitis of the left leg during active service.  

The Veteran also specifically complained of and was treated for foot pain during active service, which, read in the context of his excellent physical condition at entry into service, represents a worsening of the condition of his feet.  

A VA examiner has opined that the Veteran's pes planus did worsen during active service, so that the remaining question is whether the condition worsened beyond natural progression during active service.  See 38 U.S.C.A. § 1153.

The Veteran is competent and credible in reporting of symptoms of foot pain during service, and these symptoms are recorded in service treatment records.  In this context VA examiners have found that the condition did worsen during service, but have not provided a confident or well-reasoned opinion as to whether the Veteran's pes planus worsened beyond natural progression during service.  As was noted in the July 2008 Joint Motion before the Court, there is no well-reasoned or well-supported evidence to show that the disability was not aggravated by active service beyond natural progression.  The Veteran appears to have experienced non-symptomatic pes planus at entry into service, which became symptomatic and painful during service.  See 38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  Thus, the Board finds that the evidence in this case presents competent medical opinion evidence of a worsening of pes planus during service, and at the very least a reasonable doubt as to whether the pes planus worsened beyond natural progression.  This is a doubt which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim; it is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  38 C.F.R. § 3.102.  Accordingly, the Board finds that the criteria for service connection for bilateral pes planus are approximated, and entitlement to service connection for pes planus, by reason of aggravation during active service, is warranted.


Left Ankle

At a VA examination in February 2006, the Veteran was found to have decreased ankle joint motion that had contributed to the Veteran attempting to pronate his foot and subtalar joint in an attempt to increase the available range of motion within the ankle joint, thus contributing to overall deformity and symptoms.  The examiner was unable to fully evaluate the symptoms as weakness incurred from his strokes had left him unable to walk and perform a portion of the weightbearing examination.  Nevertheless, the examiner opined that the Veteran's left ankle condition, diagnosed as sinus tarsitis, was at least as likely as not related to his pes planus.

In February 2011, the February 2006 VA examiner elaborated that there is a fifty percent or better probability that that the Veteran's left ankle disability was caused by or chronically worsened by his pes planus.  He elaborated that as the rearfoot pronates (everts) as is seen in pes planus the calcaneus begins to impinge on the talus, thus leading to lateral ankle pain.

The VA examiner's February 2006 and February 2011 opinions are well-reasoned and are consistent with the evidence of record.  Because service connection for bilateral pes planus is established in this decision, there is now essentially no medical opinion evidence weighing against the claim for service connection for left ankle disability as secondary to pes planus.  As a result, entitlement to service connection for left ankle disability, diagnosed as sinus tarsitis secondary to now-service-connected pes planus, is warranted.  38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).



ORDER

Entitlement to service connection for bilateral pes planus, on the basis of aggravation during active service, is granted.

Entitlement to service connection for left ankle disability, diagnosed as sinus tarsitis, left, secondary to pes planus, is granted.


REMAND

Service Connection for Erectile Dysfunction

In an October 2009 letter, the Veteran's primary care VA physician noted that the Veteran had been diagnosed with a primary hypercoagulable state that was present at the time of the Veteran's active military duty.  He additionally noted that the Veteran had been diagnosed with erectile dysfunction.  The examiner opined that it was at least as likely as not that the primary hypercoagulable state was the direct cause of the Veteran's erectile dysfunction.

In November 2009, a VA examiner opined that it was less likely than not that the Veteran's erectile dysfunction was a direct result of thrombophlebitis of the left leg, but that it was at least as likely as not related to his hypercoagulable state, which is at least as likely as not the cause of the thrombophlebitis. 

There is, however, no medical opinion provided as to whether the Veteran's service-connected thrombophlebitis of the left leg aggravates his currently nonservice-connected erectile dysfunction.  As a result, the claim must be remanded for a medical opinion as to whether the Veteran's service-connected thrombophlebitis of the left leg aggravates his erectile dysfunction.  See 38 U.S.C.A. § 5103A(d); Wallin v. West, 11 Vet. App. 509, 512 (1998).


Specially Adapted Housing

Additionally, the Veteran seeks entitlement to specially adapted housing.  Applicable regulations provide that specially adapted housing is available to a veteran who has a permanent and total service-connected disability due to: (1) the loss, or loss of use, of both lower extremities, such as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair; or (2) blindness in both eyes, having only light perception, plus the anatomical loss or loss of use of one lower extremity; or (3) the loss or loss of use of one lower extremity, together with residuals of organic disease or injury, or with loss of use of one upper extremity, which so affect the functions of balance or propulsion as to preclude locomotion without the aid of braces, crutches, canes or a wheelchair.  38 U.S.C.A. § 2101(a) (West 2002); 38 C.F.R. § 3.809 (2011).  This claim must be remanded for consideration after assignment of initial rating of the claims for pes planus and left ankle disability; if the Veteran establishes a permanent and total rating after consideration of the combined effects of his service-connected disabilities, a medical opinion should be obtained as to whether he has the loss or loss of use of one lower extremity, together with residuals of organic disease or injury, or with loss of use of one upper extremity, which so affect the functions of balance or propulsion as to preclude locomotion without the aid of braces, crutches, canes or a wheelchair.  38 U.S.C.A. § 2101(a); 38 C.F.R. § 3.809.


Service Connection Left Knee Disability

With respect to the claim for service connection for left knee disability, a new VA examination and opinion should be provided, which includes consideration of whether his service-connected pes planus and left ankle disabilities have caused or aggravated his left knee disability.  See 38 U.S.C.A. § 5103A(d); Wallin v. West, 11 Vet. App. 509, 512 (1998).


Higher Rating and Earlier Effective Date for Increased Rating for Thrombophlebitis

In September 2011, the Veteran's attorney wrote to the Board, asserting that in March 2010 VA Vocational Rehabilitation personnel found that it was not reasonable for the Veteran to achieve a vocational goal, for the reason that he had impaired employability and could not overcome such impairment due to service-connected disability, which at that time included only thrombophlebitis of the left leg.  (The Board notes that a June 2010 letter from a VA Vocational Rehabilitation Counselor asserts that the Veteran had significant barriers to competitive employment due to a combination of service-connected and nonservice-connected disabilities.)  Based in part on the Vocational Rehabilitation counselor's findings, the Veteran's attorney contended that the Veteran's thrombophlebitis of the left leg was more severe than currently evaluated and raised the matter of whether consideration of an extraschedular rating for thrombophlebitis of the left leg was warranted.  In consideration of the above, the VA vocational rehabilitation folder should be obtained and a VA examination provided that includes consideration as to the impact of the Veteran's service-connected disabilities on his occupational and social functioning and ordinary activities of daily life.  See Bell v. Derwinski, 2 Vet. App. 611 (relevant VA records constructively in claims file and must be associated with claims file prior to final adjudication); 38 U.S.C.A. § 5103A(d) (VA examinations).


Initial Rating Tinea Pedis

In addition, as discussed in the Introduction section, above, in July 2011, the RO granted service connection for tinea pedis, and assigned a noncompensable initial rating effective from December 23, 1999.  In September 2011, a timely notice of disagreement was received with respect to the initial rating assigned.  However, a statement of the case as to this matter has not been issued.  In light of the present procedural posture of this issue, the Board is obligated to remand the issue for proper development, to include issuance of a statement of the case.  Manlincon v. West, 12 Vet. App. 238, 240-241 (1999).

Accordingly, the case is REMANDED for the following action:

1. Request the Veteran to identify all records of VA and non-VA health care providers who have treated him for thrombophlebitis of the left leg, pes planus, left ankle or left knee disability, erectile dysfunction, or tinea pedis, but which may not have been previously obtained and associated with his claims file.  

After obtaining any appropriate authorizations for release of medical information, the RO must seek to obtain any records that have not been previously received from each health care provider the Veteran identifies.  

The Veteran must also be advised that with respect to private medical evidence he may alternatively obtain the records on his own and submit them to the RO.

2. The RO should take appropriate action, including issuance of a statement of the case, on the appeal initiated by the Veteran from the rating decision addressing the issue of a higher initial rating for tinea pedis.  The Veteran and his representative should be clearly advised of the need to file a timely substantive appeal if the Veteran wishes to complete an appeal from that determination.  

3. The RO should contact all necessary sources to obtain the Veteran's VA Vocational Rehabilitation file and associate the file with his VA claims file.

4. The RO should schedule the Veteran for VA examinations with appropriate clinicians as required for the findings requested below.  

The RO must send the claims file to the examiners for review, and the clinicians must indicate that the claims file was reviewed.

The following findings must be included in the appropriate VA examination reports:

* Whether the Veteran's erectile dysfunction is caused OR CHRONICALLY WORSENED by his service-connected disabilities, particularly to include his thrombophlebitis of the left leg.  This must include consideration of whether any medications the Veteran may receive for his thrombephlebitis of the left leg cause or aggravate his erectile dysfunction.

* Whether his left knee disability began during active service, is related to any incident of service, or is caused or chronically worsened by service-connected left ankle disability, pes planus, or thrombophlebitis of the left leg. 

* The effect of the Veteran' service-connected disabilities on his employability, his social and occupational functioning, and on his ordinary activities of daily life.

* With respect to the Veteran's thrombophlebitis of the left leg, the examination report must include findings of whether the Veteran has massive board-like edema with constant pain at rest; or persistent edema or subcutaneous induration, stasis pigmentation or eczema.

* Also with respect to the Veteran's thrombophlebitis of the left leg, the examination report must include a finding of WHETHER THE VETERAN HAS PERSISTENT ULCERATION.

* Whether the Veteran's thrombophlebitis of the left leg presents an exceptional or unusual disability picture, and its impact on his social and occupational functioning and ordinary activities of daily life.

* If the Veteran is found to be permanently and totally disabled due to service-connected disabilities, the RO must obtain a medical opinion as to whether, due to service-connected disabilities, he has the loss or loss of use of one lower extremity, together with residuals of organic disease or injury, or with loss of use of one upper extremity, which so affect the functions of balance or propulsion as to preclude locomotion without the aid of braces, crutches, canes or a wheelchair.

Each examiner is requested to provide a FULLY REASONED EXPLANATION for his or her opinions, based on his or her clinical experience, medical expertise, and established medical principles.  In all conclusions, the examiner must identify and explain the medical basis or bases, with identification of the evidence of record.

5. Readjudicate the issues on appeal.  

Readjudication should include consideration of whether referral to the Under Secretary for Benefits, or the Director, Compensation and Pension, is warranted for extraschedular consideration of the rating assigned for thrombophlebitis of the left leg.

If any benefit sought remains denied, provide the Veteran and his representative a supplemental statement of the case and an appropriate period of time for response.

Thereafter, subject to current appellate procedure, the case must be returned to the Board for further consideration, if otherwise in order.  No action is required of the Veteran until he is otherwise notified by the RO.  By this action, the Board intimates no opinion, legal or factual, as to any ultimate disposition warranted in this case.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


